Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klinstein et al (US Patent 8,052,816) in view of Hostick (Moisture Protection of Electronics).
Regarding claims 1-15, Klinstein discloses an ultrasonic welding method and apparatus.  As shown in Figs. 5-6, the system comprises an ultrasonic welding stack 10 that is mounted for controlled movement via actuator 11. The actuator 11 is mounted within housing 12. Housing 13 contains the power supply and electronic controls. Welding stack 10 comprises electromechanical (piezoelectric) transducer 20, booster 21 and welding horn 22. Power is supplied to the system to weld workpieces W1 and W2 together. See col. 2, line 59 through col. 4, line 32. It is the examiner’s position that the workpieces W1 and W2, when welded together, form a package in the manner claimed.
However, Klinstein does not disclose the absorbent as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Hostick.
Hostick discloses employing a temperature/humidity data logger to collect data from within electronic devices. Hostick further discloses employing a desiccant to control and lower the humidity within such devices. This humidity control reduces corrosion and damage to the electronic devices.
It would have been obvious to one having ordinary skill in the art to employ a desiccant material, as taught by Hostick, in the method and apparatus of Klinstein in order to provide the predictable result of reducing corrosion and damage to the ultrasonic welding system. In addition, it is the examiner’s position that it would have been obvious to one having ordinary skill in the art to employ a perforated internal container for the desiccant which would enable proper air flow to absorb humidity and enable easy replacement (i.e. removable threaded screws) when the desiccant is spent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/          Primary Examiner, Art Unit 1745